Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


    PNG
    media_image1.png
    795
    877
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 102
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.       Claim 1 and 4-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sjogren et al. (7,407,348), hereinafter Siogren. Regarding claim 1, Sjogren teaches a cutting tooth (Fig. 4C), comprising: a hardened tooth body 14 (as a steel or a powder metallurgically formed steel; col. 3, lines 28-31) having an interior hardness, and having a hardened outer body layer 12 (formed form a cemented carbide which has a harness greater than steel) having an outer body layer hardness greater than the interior hardness; the tooth body 14 having a mounting side 15 (Fig. 4C), a front face (14a, annotated Fig. 4C above, defined by of the top side of the tooth body which is spaced from the mounting side 15; Fig. 4C) spaced from the mounting side, and a plurality of lateral faces (14b, annotated Fig. 4C above,  defined by the sides of the tooth body) extending between the mounting side 15 and the front face; and a hardface 11 (defined by the superhard material such as a polycrystalline cubic boron nitride which has a greater hardness than steel and cemented carbide; col. 4, lines 37-44) material formed on at least one of the lateral faces, the hardface 11 having a hardface hardness greater than the outer body layer hardness. 
              Regarding claim 4, as best understood, Sjogren teaches everything noted above including that the hardface 11 and a second harface (defined by other side of the harface 11) are formed on two respective ones of the lateral faces (14b; annotated Fig. 4C above), so that a worn tooth can be removed from a cutting implement and rotated about a central axis of the cutting tooth to remount the cutting tooth on the cutting implement.
             Regarding claim 5, Sjogren teaches everything noted above including that in an unworn state of the tooth the front face is concave (having a concave middle portion; Fig. 1B, 2B) such that the at least one lateral face extends forward beyond a central portion of the front face; and the hardface extends forward beyond the central portion of the front face. See Fig. 4C in Sjogren. 

3.       Claim 1 and 3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hasegawa et al. (2006/0225553 A1), hereinafter Hasegawa, provided with the IDS submitted on 06/21/2021. Regarding claim 1, Hasegawa teaches a cutting tooth 1, comprising: a hardened tooth body 14 having an interior hardness (excluding the coating 15a; Fig. 6), and having a hardened outer body layer 28 (defined by the coating layer 28 formed from TiN on the body 14; Fig. 6 and paragraph 0028) having an outer body layer hardness greater (as TiN which has greater hardness than sintered alloy; paragraph 0028) than the interior hardness; the tooth body having a mounting side (defined by the side that tooth is connected to the rest of the disk cutter base 4), a front face (defined by the face of the insert facing the gullet 9 spaced from the mounting side, and a plurality of lateral faces  (defined by the top side and left and right sides of the tooth body) extending between the mounting side and the front face; and a hardface 30 formed on at least one (on the top of the tooth body 14; Fig. 6) of the lateral faces, the hardface having a hardface hardness greater than the outer body layer hardness 28.  It should be noted that the coating layer 30, which defines a hardface hardness formed from TiAN, has a hardness greater than the harness of the outer body layer 28 formed form TiN.  

          Regarding claim 3, Hasegawa teaches everything noted above including that the cutting tooth is self-sharpening during use due to faster wear of the front face than of the lateral hardface due to a difference in hardness between the lateral hardface and the front face.  

Claim Rejections - 35 USC § 103
      4.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      Basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



5.       Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sjogren. Regarding claim 2, Sjogren does not explicitly teach that the interior hardness is in a range from about 25 to about 35 Rockwell C; the outer body layer hardness is in a range of from about 58 to about 64 Rockwell C; and the hardface hardness is at least about 65 Rockwell C.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the hardnesses within the ranges set forth above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 6.       Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hasegawa. Regarding claim 2, Hasegawa does not explicitly teach that the interior hardness is in a range from about 25 to about 35 Rockwell C; the outer body layer hardness is in a range of from about 58 to about 64 Rockwell C; and the hardface hardness is at least about 65 Rockwell C.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the hardnesses within the ranges set forth above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
7.            Applicant’s argument that Sjorgen does not teach the top layer portion 11 extending along a latera face is not persuasive. As shown in the annotated Fig. 4C above, the tooth body 14, a front face (14a), a mounting side 15, and a plurality of lateral faces (14b) extending between the mounting side 15 and the front face. The hardface 11 is formed on at least one of the plurality of lateral faces (14b). This is clearly shown in the annotated Fig. 4C above. It should be noted that the claim does not require lateral sides. Claim 1 calls for “a plurality of lateral faces.” In this case, as tooth body 14 has a plurality of faces all around its periphery. 
              Applicant’s argument that the hole inlay 14 in Sjorgen is not part of the tooth body is not persuasive. Sjorgen teaches a cutting insert (or a cutting tooth) including an inlay of hard material 14. The inlay 14 is considered to be the tooth body. See claim 1 in Sjorgen. In this case, the cutting insert (as a cutting tooth) includes a hole inlay (or tooth body) 14, sharpened layer 11 and layer 12. Claim does not call for a tooth body hat is different than what is considered to be a tooth body in Sjorgen.
             Applicant’s argument that the insert 14 in Hasegawa is a single body and the coating on the body is not an outer body layer is not persuasive. A coating layer 28 defines an outer body layer since it a layer that covers exterior of the boy 14. 
Claim 1 does not specify that a coating layer is not an outer layer. Claims fail to call for an outer layer that is different than a coating layer. A coating layer is an outer layer that covers a surface of the tooth body. In fact, the layer 112 of the instant invention is a coating layer that is applied to the lateral face 108. See paragraph 0026 of the instant invention.

Conclusion
8.           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

October 5, 2022